Case 8:20-cv-01425-MSS-AAS Document 49 Filed 07/30/21 Page 1 of 12 PageID 402



                IN THE UNITED STATE DISTRICT COURT FOR THE
                        MIDDLE DISTRICT OF FLORIDA

 LIGIA COLCERIU, and those similarly
 situated,
          Plaintiff,
                                                CASE No. 20-CV-01425-MSS-AAS
          v.
 JAMIE BARBARY a/k/a JAMIE
 ENGELHARDT, ENGELHARDT &CO.
 LLC.,
      Defendants.
 _____________________/

               DEFENDANTS’ MOTION FOR RULE 11 SANCTIONS
                AND INCORPORATED MEMORANDUM OF LAW

      Pursuant to Federal Rule of Civil Procedure 11, Defendant Jamie Barbary

a/k/a Jamie Engelhardt and Engelhardt & Co., LLC (“Defendants” or

“Engelhardt”) respectfully move for an award of sanctions against Plaintiff Ligia

Colceriu (“Plaintiff” or “Colceriu”), and her counsel of record. Engelhardt attaches

the two 21-day safe harbor letters Engelhardt served on Colceriu and her counsel

hereto as Exhibit 1. Accordingly, Engelhardt submits the following memorandum

of law.

                               INTRODUCTION

      Engelhardt seeks sanctions because Colceriu and her counsel knowingly

filed an Amended Complaint containing materially false and frivolous allegations.

Colceriu is a serial free “giveaway” contest participant who filed this and another

nearly identical putative class action against unrelated third parties claiming that

she is entitled to compensatory and punitive damages because she participated on


                                         1
Case 8:20-cv-01425-MSS-AAS Document 49 Filed 07/30/21 Page 2 of 12 PageID 403




or around April 2020 in free “giveaway” contests on Instagram that she did not

win. Compare ECF No. 44 to Colceriu v. Influize, Ltd., Case No. 2021-CA-004981,

Complaint (Fla. 15th Jud. Cir. Ct.), attached as Exhibit 2. In this instance,

Colceriu claims that because she clicked “Follow” on 62 Instagram accounts and

did not subsequently win a prize, the free “giveaway” was a “fraud” and an “illegal

lottery.” (Am. Compl. at ¶¶ 21, 57-60, 69, 106.) She claimed that Engelhardt

purportedly made hundreds of thousands of dollars, or even millions, on these

“pretend” giveaways. (Id. at ¶¶ 26, 57, 69, 80-82, 102-03.)

       This Court has already once concluded that Colceriu’s injury—not winning a

free “giveaway” contest—is not an injury-in-fact sufficient to establish Article III

standing necessary to sustain Plaintiff’s claims. (ECF No. 43.) Instead of conceding

defeat, Colceriu filed an Amended Complaint that doubles down on many of the

same falsities Defendants already warned Colceriu were false. All five counts of the

Amended Complaint are based on Plaintiff’s false allegations that Engelhardt: (1)

“convinced and paid or otherwise rewarded a few influencers to pretend to

organize a lottery” (id. at ¶ 57, 69, 106); (2) is running “illegal lotteries” (id. at ¶ 21,

60, 106); (3) advised “influencers” to omit required information or “tell outright

lies” (id. at ¶¶ 21, 58); and (4) has made hundreds of thousands or millions of

dollars in these giveaways (id. at ¶¶ 26, 80-82, 102-03). And to try to plead around

the Court’s order dismissing Plaintiff’s initial complaint for lack of Article III

standing, Plaintiff has falsely and generically alleged that Engelhardt (i) “allow[ed]

the Plaintiff’s data to be used by anybody willing to pay the price,” (ii) shared

                                             2
Case 8:20-cv-01425-MSS-AAS Document 49 Filed 07/30/21 Page 3 of 12 PageID 404




Plaintiff’s data with third parties, and (iii) caused Plaintiff’s account to be

“invaded” by advertisers and third-parties with “pornographic or quasi-

pornographic, highly offensive, and unwanted content” (id. at ¶ 25, 27, 29, 65-67,

98). Plaintiff did not conduct any reasonable pre-filing investigation regarding

these allegations and her and her counsel know that these allegations are false.

      Plaintiff and her counsel had reason to know then, and certainly know now

that they have had the opportunity to take discovery in this case, that Engelhardt

did not falsify the “giveaway” and its cash prizes. Engelhardt did not make any false

representations about the “giveaway.” Engelhardt did not withhold winnings of the

“giveaway” for herself. And Plaintiff and her counsel have no reasonable basis to

allege that Engelhardt or any third party accessed Plaintiff’s data as a result of

Colceriu following their accounts, Engelhardt shared Plaintiff’s data with others,

and that any “pornographic or quasi-pornographic content” or other unwanted

content appearing on Colceriu’s feed has any relationship to Engelhardt or

Engelhardt’s free “giveaway” contests—as opposed to unrelated third parties

Colceriu follows or free “giveaway” contests Colceriu participated in around the

same time. Plaintiff simply played in a “giveaway” that she did not win—that is the

total injury that she allegedly incurred, and the sole basis for her outrageous class

action claims against a small business owner.

      Indeed, on this front, Plaintiff’s Amended Complaint also falsely alleged that

Defendants run a multimillion-dollar scheme without any adequate basis and have

continued to advance that narrative even though they know it is false. Plaintiff has

                                         3
Case 8:20-cv-01425-MSS-AAS Document 49 Filed 07/30/21 Page 4 of 12 PageID 405




Engelhardt’s tax returns, profit and loss statements, and Engelhardt’s sworn

testimony relating to those documents, and knows that the Amended Complaint’s

allegations regarding the amounts made and received by the Defendants are

materially misstated and cannot be maintained in good faith. Plaintiff also knows

from those documents and testimony that Engelhardt never falsified the giveaways

or kept prizes or prize money for herself.

      For these reasons and those set forth below, this Court should issue Rule 11

sanctions against Colceriu’s counsel in the form of dismissing Colceriu’s complaint

with prejudice, awarding Engelhardt her reasonable attorneys’ fees and costs to

defend against this litigation and bring this motion, and awarding such further

relief as the Court deems just and necessary.

                           STANDARD OF REVIEW

      The central purpose of Rule 11 is to “deter baseless filings in district court.”

Peer v. Lewis, 606 F.3d 1306, 1311 (11th Cir. 2010) (citing Cooter &Gell v. Hartmax

Corp., 496 U.S. 384, 393 (1990)). The Rule provides that when an attorney affixes

his name as counsel to a pleading filed with the court, that attorney certifies that,

to the best of his knowledge and belief “formed after an inquiry reasonable under

the circumstances,” the “factual contentions have evidentiary support.” Fed. R. Civ.

P. 11(b)(3).

      Rule 11 imposes on an attorney who signs a pleading “an affirmative duty to

conduct a reasonable inquiry into the facts and the law before filing.” Bus. Guides,

Inc. v. Chromatic Commc’ns Enters., Inc., 498 U.S. 533, 551 (1991). The Rule thus

                                          4
Case 8:20-cv-01425-MSS-AAS Document 49 Filed 07/30/21 Page 5 of 12 PageID 406




“stresses the need for some prefiling inquiry.” Mike Ousley Prods., Inc. v. WJBF-

TV, 952 F.2d 380, 382 (11th Cir. 1992). Rule 11 sanctions are proper, among other

occasions, when a party files a pleading that has “no reasonable factual basis,” and

when an attorney pursues claims that have “no reasonable chance of success.”

Hodges v. Publix Super Mkrts., Inc., 372 F.App’x 74, 78 (11th Cir. 2010).

      The Eleventh Circuit applies a two-step analysis to determine whether a

party’s pleading satisfies Rule 11. Thomas v. Early County, 360 F. App’x 71, 75

(11th Cir. 2010). First, a court must determine whether the claims are objectively

frivolous in view of the facts or law. Worldwide Primates, Inc. v. McGreal, 87 F.3d

1252, 1254 (11th Cir. 1996). Second, if the claims are frivolous, a court must

determine whether the lawyer who signed the pleading should have been aware

they were frivolous—that is, whether counsel would have been aware of the

pleading’s defect upon making a reasonable inquiry. Id. “If the attorney failed to

make a reasonable inquiry, then the court must impose sanctions despite the

attorney’s good faith belief that the claims were sound.” Jones v. Int’l Riding

Helmets, Ltd., 49 F.3d 692, 695 (11th Cir. 1995); see also Doria v. Class Action

Servs., LLC, 261 F.R.D. 678, 682 (S.D. Fla. 2009) (“[I]f, after dismissing a party’s

claim as baseless, the court finds that the party’s attorney failed to conduct a

reasonable inquiry into the matter, then the court is obligated to impose sanctions

even if the attorney had a good faith belief that the claim was sound.”). For the

reasons set forth below, this Court should sanction Colceriu pursuant to Rule 11.




                                         5
Case 8:20-cv-01425-MSS-AAS Document 49 Filed 07/30/21 Page 6 of 12 PageID 407




                                    ARGUMENT

      The false allegations set forth above were not based on an adequate

investigation and Plaintiff has continued to advance those claims even though she

now knows that they are utter falsities. Because Plaintiff filed these false

allegations without investigating them adequately, and then knowingly proceeded

with a lawsuit where the fundamental premises behind her case are false, this

Court should issue Rule 11 sanctions. See, e.g., Muraoka v. American Osteopathic

Assoc., 117 F.R.D. 616, 618-619 (N.D. Ill. 1987) (“After six months of discovery,

however, Muraoka’s attorneys learned that Muraoka in fact did not have standing

to sue . . . One cost of a lawsuit is the research to ascertain the facts and review the

law. . . . Muraoka’s attorneys did not adequately meet the duty and obligations of

Rule 11. Given the lack of adequate prefiling investigation by Muraoka’s attorneys

of the factual basis of the claim filed, we find that sanctions are required in this

case.”); Fabriko Acquisition Corp. v. Prokos, 536 F.3d 605, 610 (7th Cir. 2008) (“As

the court pointed out, however, the contingencies in the written contract were

never fulfilled and therefore the transaction did not take place. . . . Fabriko

continued to advocate a claim that had no legal basis and refused to alter or

withdraw it when that deficiency was pointed out to it. That conduct warranted

Rule 11 sanctions.”); Allen v. Utley, 129 F.R.D. 1, 5 (D.D.C. 1990) (“An examination

of the signature cards would have revealed that ASB’s dishonor was not wrongful.

Thus, the plaintiff’s failure to conduct a reasonable pre-filing inquiry and the

subsequent filing of papers continuing to press a claim which a reasonable attorney

                                           6
Case 8:20-cv-01425-MSS-AAS Document 49 Filed 07/30/21 Page 7 of 12 PageID 408




by that point should have recognized was without factual and legal foundation

require that the Court impose Rule 11 sanctions.”).

      Plaintiff should also be sanctioned for filing and pursuing frivolous claims

for which she does not have Article III standing. In fact, the Supreme Court in

Spokeo held that a plaintiff cannot state a claim in federal court unless she clearly

alleges facts showing that she “suffered an injury in fact.” Spokeo, Inc. v. Robins,

136 S. Ct. 1540, 1547, 194 L. Ed. 2d 635 (2016), as revised (May 24, 2016). Pleading

an “[i]njury in fact is a constitutional requirement.” Id. A plaintiff thus must “show

that he or she suffered ‘an invasion of a legally protected interest’ that is ‘concrete

and particularized’ and ‘actual or imminent, not conjectural or hypothetical.” Id.

(quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 559-60 (1992)). Here,

Plaintiff has pleaded nothing other than that she participated in but did not win a

free giveaway one day by clicking “Follow” on other Instagram profiles. She has not

pleaded any injury or loss suffered by these clicks, let alone a concrete and

particularized injury-in-fact. In fact, the Court already found that allegations of a

“mere waste of time, voluntarily expended,” are insufficient in the Eleventh Circuit

and that Plaintiff had not alleged she “suffered an injury related to an ‘invasion’ of

her social media feed by the profiles she followed.” (ECF No. 43 at 5.)

      But, in a last ditch effort to avoid dismissal, Plaintiff’s amended pleading

doubles down on her false allegations, adding more baseless and unsupported

accusations and claims to try to manufacture an injury sufficient to establish

Article III standing to pursue her claims. So, without any prefiling investigation or

                                          7
Case 8:20-cv-01425-MSS-AAS Document 49 Filed 07/30/21 Page 8 of 12 PageID 409




reasonable factual basis to do so, Plaintiff falsely and generically alleges that

Engelhardt “allows the Plaintiff’s data to be used by anybody willing to pay the

price,” shares Plaintiff’s data without her knowledge or consent, and caused

Plaintiff’s account to be “invaded” by advertisers and third-parties with

“pornographic or quasi-pornographic, highly offensive, and unwanted content”

(Am. Compl. at ¶ 25, 27, 29, 65-67, 98). But Plaintiff does not allege how her

voluntary act of following third party accounts on Instagram allowed Engelhardt

to access and then share her data with advertisers and third parties, and how any

of this supposed “highly offensive content” that invaded her feed is a concrete

injury that bears any relationship to Engelhardt. And, importantly, she still does

not allege any injury relating to her act of voluntarily following third party social

media accounts—she alleges injuries of wasted time and generic emotional anguish

because, ultimately, she did not win a prize. (Id. at ¶¶ 70 (she “spen[t] time

following 62 unrelated accounts”), 82 (she “lost her time in order to enter in the

lottery, … constantly look for the winner … [and] “to try to unfollow some of the

accounts”), and 107 (“members of the class suffered injuries, including … loss of

time and emotional anguish”). This Court already acknowledged this is not enough

to pursue her claims. (ECF No. 43 at 5-6.)

      Moreover, Plaintiff has pursued statutory claims under Florida’s RICO

statute and Florida’s Deceptive and Unfair Trade Practices Act (“FDUTPA”) even

though she knows she has not suffered any actual injury or damages. It is well

settled that both statutes require Plaintiff to plead actual injuries. See Meridian Tr.

                                          8
Case 8:20-cv-01425-MSS-AAS Document 49 Filed 07/30/21 Page 9 of 12 PageID 410




Co. v. Batista, 17-23051, 2018 WL 4760277, at *4 (S.D. Fla. Sept. 30, 2018) (the

“connection between the racketeering activity and the injury can be neither

remote, purely contingent, nor indirect”); Bortell v. White Mountains Ins. Group,

Ltd., 2 So. 3d 1041, 1047 (Fla. 4th DCA 2009) (“Indirect harm is insufficient”);

Dorestin v. Hollywood Imps., Inc., 45 So. 3d 819, 824 (Fla 4th DCA 2010) (“Proof

of actual damages is necessary to sustain a FDUTPA claim.”); Jovine v. Abbott

Laboratories, Inc., 795 F. Supp. 2d 1331, 1344 (S.D. Fla. 2011) (dismissing claim

for failure to plead actual damages). In any event, the Supreme Court has

emphasized that pleading entitlement to minimal or statutory damages, without

more, is insufficient. See, e.g., Uzuegbunam v. Preczewski, 141 S. Ct. 792, 802

(2021) (holding that request for nominal damages does not “guarantee[] entry to

court…. It remains for the plaintiff to establish the other elements of standing (such

as a particularized injury); plead a cognizable cause of action, … and meet all other

relevant requirements.”)

      Plaintiff has also brought a statutory claim under section 849.094, Florida

Statutes, a criminal statute with no private cause of action. Notwithstanding the

lack of a private cause of action under this statute, Plaintiff did not even bother

alleging an injury of any kind due to the alleged operation of “lotteries in violation

of § 849.094, Fla. Stat.” (See Am. Compl. at ¶¶ 90-93.)

      Finally, Plaintiff’s unjust enrichment and negligent misrepresentation

claims suffer from the same deficiencies as the initial complaint. Plaintiff still

alleges only that she “continue[s] to suffer injuries as a result of Defendants’

                                          9
Case 8:20-cv-01425-MSS-AAS Document 49 Filed 07/30/21 Page 10 of 12 PageID 411




 behaviors” and lost time and suffered, without factual support, emotional anguish.

 (Am. Compl. at ¶¶ 100, 107.) “Plaintiff cannot satisfy her burden to prove standing

 by merely … intoning the word ‘injury.’ ” (ECF No. 43 at 6.)

       Plaintiff’s pursuit of claims notwithstanding her lack of any injury-in-fact or

 actual damages even after she was put on notice of those shortcomings is an

 additional basis for sanctions to be imposed. See Fabriko Acquisition Corp., 536

 F.3d at 610 (“continu[ing] to advocate a claim that had no legal basis and refus[ing]

 to alter or withdraw it when that deficiency was pointed out to it” warrants Rule 11

 sanctions”); Allen, 129 F.R.D. at 5 (“An examination of the signature cards would

 have revealed that ASB’s dishonor was not wrongful. Thus, the plaintiff’s failure to

 conduct a reasonable pre-filing inquiry and the subsequent filing of papers

 continuing to press a claim which a reasonable attorney by that point should have

 recognized was without factual and legal foundation require that the Court impose

 Rule 11 sanctions.”); S. Broward Hosp. Dist. v. MedQuist, Inc., 516 F. Supp. 2d

 370, 403 (D.N.J. 2007) (Rule 11 sanctions were warranted because counsel’s

 failure to obtain or examine information and documents before making claims

 based on the information and documents was “not objectively reasonable”).

                                  CONCLUSION

       Wherefore, for the foregoing reasons, Engelhardt respectfully asks this

 Court to grant this motion and issue Rule 11 sanctions against Colceriu in the form

 of dismissing Colceriu’s complaint with prejudice, awarding Engelhardt her

 reasonable attorneys’ fees and costs to defend against this litigation and bring this

                                          10
Case 8:20-cv-01425-MSS-AAS Document 49 Filed 07/30/21 Page 11 of 12 PageID 412




 motion, and awarding such further relief as this Court deems just and necessary.

                         Local Rule 3.01(g) Certification

       I hereby certify that pursuant to Fed. R. Civ. P. 11(c)(2) counsel for

 Defendants served Plaintiff on July 8, 2021 with a 21-day safe harbor letter raising

 these issues, and previously served Plaintiff on April 30, 2021 with a 21-day safe

 harbor letter regarding Plaintiff’s nearly identical prior pleading, and that Plaintiff

 opposes the relief sought herein.

 Dated: July 30, 2021                    Respectfully Submitted,

                                         STUMPHAUZER FOSLID SLOMAN
                                         ROSS & KOLAYA, PLLC
                                         Two South Biscayne Boulevard,
                                         Suite 1600
                                         Miami, FL 33131
                                         Telephone: (305) 614-1400
                                         Facsimile: (305) 614-1425

                                         By: /s/ Ian M. Ross
                                         IAN M. ROSS
                                         Florida Bar No. 091214
                                         iross@sfslaw.com
                                         JORGE A. PEREZ SANTIAGO
                                         Florida Bar No. 91915
                                         jperezsantiago@sfslaw.com
                                         electronicservice@sfslaw.com

                                         Counsel for Jamie Barbary a/k/a Jamie
                                         Engelhardt and Engelhardt & Co. LLC




                                           11
Case 8:20-cv-01425-MSS-AAS Document 49 Filed 07/30/21 Page 12 of 12 PageID 413



                           CERTIFICATE OF SERVICE

       I hereby certify that on this 30th day of July, 2021, that the foregoing has

 been electronically filed with the Clerk of the Court using the CM/ECF system,

 causing a true and correct copy to be served on counsel of record identified below

 via a Notice of Electronic Filing.

                                             /s/ Ian M. Ross
                                             IAN M. ROSS


                              SERVICE LIST
                        Colceriu v. Barbary, et al.
                    Case No. 8:20-cv-01425-MSS-AAS
          United States District Court, Middle District of Florida
  Bogdan Enica
  Bogdan Enica, Esq.
  66 W. Flagler Street, Suite 900
  Miami, FL 33130
  786-588-4758
  Email: b.enica@fashion.law
  Counsel for Plaintiff




                                        12
